t c memo united_states tax_court michael j heckler a k a michael vonheckler and charlotte a miska petitioners v commissioner of internal revenue respondent docket no filed date michael j vonheckler pro_se joanne e johnson and william c sabin jr for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner michael vonheckler's motion to restrain assessment and collection and respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the increased interest pursuant to former sec_6621 the issues raised by the parties' motions involve the scope of the court's jurisdiction in a so-called affected items proceeding background during michael vonheckler petitioner was a limited_partner in a partnership known as irving co on their income_tax return petitioners reported a loss in the amount of dollar_figure representing their distributive_share of a dollar_figure loss reported by irving co on its partnership return for in early respondent issued a notice_of_deficiency to petitioners determining a deficiency in and additions to their federal_income_tax for the deficiency was based on respondent's determination disallowing schedule c expenses and itemized_deductions nonpartnership_items that petitioners reported on their return petitioners filed a petition with this court assigned docket no seeking a redetermination of the deficiency and additions to tax on date the court entered a stipulated decision in docket no that states that petitioners are liable for a deficiency in tax in the amount of dollar_figure for the decision further states that petitioners are not liable for additions to tax under unless otherwise noted all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure sec_6653 and b or for that year the stipulated decision includes the parties' stipulation that the deficiency in tax was computed on the assumption that petitioners correctly reported irving co partnership items on their tax_return and that adjustments to petitioners' tax_liability for relating to their investment in irving co would be resolved in separate partnership level proceedings the final paragraph of the stipulation states that upon entry of decision petitioners waive the restriction contained in sec_6213 prohibiting assessment and collection of the deficiency and statutory interest until the decision of the court is final on date petitioners paid dollar_figure to respondent in satisfaction of the deficiency stipulated to in docket no further on date petitioners paid dollar_figure to respondent in satisfaction of the interest due on the deficiency the latter payment resulted in an overpayment of dollar_figure which respondent credited to petitioners' tax_liability for pursuant to sec_6402 on date petitioner acting as tax_matters_partner for irving co filed a timely petition_for_readjustment with the court assigned docket no seeking readjustment of items set forth in a notice of final_partnership_administrative_adjustment fpaa issued to irving co for its taxable_year on date the court entered a decision sustaining respondent's disallowance of the ordinary_loss reported on the partnership's return as a result of the entry of decision in docket no respondent issued a notice to petitioners stating that respondent was changing petitioners' account for to reflect the following entry of an assessment for tax in the amount of dollar_figure reflecting the computational adjustment attributable to the disallowance of petitioner's distributive_share of the ordinary_loss reported by irving co and entry of an assessment in the amount of dollar_figure for interest computed at the increased rate prescribed in sec_6621 due from petitioners on the tax_deficiency of dollar_figure the notice indicates that the assessment in the amount of dollar_figure was offset by petitioners' advance_payment of that amount on date on date respondent issued a so-called affected items notice_of_deficiency to petitioners for in particular respondent determined that petitioners are liable for an addition_to_tax under sec_6653 in the amount of dollar_figure an addition_to_tax under sec_6653 equal to percent of the interest due on dollar_figure and an addition_to_tax under sec_6661 in the amount of dollar_figure attributable to the tax_deficiency arising from the disallowance of petitioner's distributive_share of irving co partnership items on date petitioners filed a petition for redetermination with the court the petition includes allegations that the amount in dispute is dollar_figure that petitioners paid the tax on date and that respondent computed the interest incorrectly on date petitioners paid dollar_figure which respondent applied against the dollar_figure assessment for sec_6621 interest that respondent assessed against petitioners on date on date petitioner filed a motion to restrain assessment and collection attaching thereto a notice_of_intent_to_levy which respondent issued to petitioners on date demanding payment in the amount of dollar_figure for the taxable_year petitioner's motion was called for hearing in washington d c on date counsel for respondent appeared at the hearing and was granted leave to file an objection to petitioner's motion although petitioner did not appear at the hearing he did file three written statements with the court pursuant to rule c reading petitioner's written statements together petitioner contends that the dollar_figure that petitioner sec_2 after the hearing petitioner filed a response to respondent's memorandum of law in support of respondent's objection to petitioner's motion to restrain assessment and collection paid on date represents the full amount of the interest due on the tax_deficiency of dollar_figure computed from date the due_date of petitioners' tax_return to date the date that petitioners executed a waiver of restrictions as to assessment and collection in docket no during the hearing on this matter respondent asserted that the dollar_figure amount listed as due in the notice_of_intent_to_levy dated date represents the balance due from petitioners for interest computed at the increased rate prescribed in sec_6621 after taking into the account the dollar_figure that petitioners paid on date respondent argued that such interest was properly assessed and that the court lacks jurisdiction to consider the matter in this case by order dated date respondent was directed to file a memorandum addressing the jurisdictional matters discussed at the hearing including whether the court has the authority to consider petitioners' liability for interest computed at the increased rate prescribed in sec_6621 pursuant to the court's authority to determine an overpayment under sec_6512 97_tc_548 in addition petitioner was given the opportunity to file a response to respondent's objection and or file a memorandum addressing the scope of the court's jurisdiction in this proceeding on date petitioner filed a response to respondent's objection petitioner contends that respondent erroneously assessed interest computed at the increased rate prescribed in sec_6621 on the ground that it violates-- the stipulation of docket paragraph g which waived the restriction of assessment for the tefra partnership paragraph f and invokes the suspension of interest per sec_6601 on date respondent filed a motion to dismiss for lack of jurisdiction and to strike the claims relating to the increased interest pursuant to former sec_6621 along with a supporting memorandum specifically relying on 95_tc_209 and 95_tc_617 respondent contends that in a case based upon an affected items notice_of_deficiency which pertains solely to additions to tax this court lacks the authority in the exercise of its jurisdiction to redetermine a deficiency to consider a taxpayer's liability for interest computed at the increased rate prescribed in sec_6621 respondent further contends that petitioners have not overpaid the interest in dispute whether such interest is computed at the normal rate prescribed in sec_6621 or the increased rate prescribed in sec_6621 and therefore the court lacks jurisdiction to determine an overpayment under sec_6512 see barton v commissioner supra greene v commissioner tcmemo_1995_105 in support of the latter contention respondent submitted separate schedules setting forth respondent's computations of the interest due from petitioners and respondent's application of the payments received from petitioners as of date the latter schedule indicates that notwithstanding petitioners' payment of dollar_figure on date petitioners still owe interest in the amount of dollar_figure for computed at the normal rate prescribed in sec_6621 and dollar_figure if such interest is computed at the increased rate prescribed in sec_6621 discussion the tax treatment of any partnership_item generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the tefra procedure sec_3 we note that the schedule setting forth respondent's application of payments received from petitioners varies slightly from the description of the application of those payments contained in respondent's objection to petitioner's motion to restrain assessment and collection in particular respondent's objection states that the dollar_figure that petitioners paid on date was applied to offset dollar_figure in interest due on the deficiency of dollar_figure entered against petitioners in docket no with a dollar_figure credit being applied against petitioners' tax_liability for in contrast the schedule suggests that the dollar_figure amount was applied against the dollar_figure in tax assessed against petitioners as a computational adjustment to reflect the disallowance of irving co partnership items although it appears that respondent's objection contains a correct statement of the application of the payment we observe that the discrepancy would not compromise respondent's assertion that petitioners have not overpaid interest in this case apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs affected items are defined in sec_6231 as any item to the extent such item is affected by a partnership_item white v commissioner supra pincite the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent upon factual determinations to be made at the individual partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to those affected items which require partner level determinations the additions to tax for negligence are affected items requiring factual determinations at the individual partner level n c f energy partners v commissioner supra pincite with the foregoing as background we turn first to respondent's motion to dismiss for lack of jurisdiction and to strike respondent asserts that under the circumstances presented the court lacks jurisdiction either under its authority to redetermine a deficiency or under its authority to determine an overpayment to consider petitioners' liability for interest imposed at the increased rate provided under sec_6621 interest computed at the increased rate provided under sec_6621 is imposed on a substantial_underpayment of tax that is attributable to a tax-motivated transaction because the application of sec_6621 turns on elements that are specific to an individual partner it follows that such interest is correctly characterized as an affected_item that cannot be sec_6621 provides for interest pincite percent of the normal rate provided under sec_6601 sec_6621 is applicable solely with respect to interest accruing after date even though the transaction was entered into prior to the date of enactment of sec_6621 85_tc_552 affd without published opinion 795_f2d_1005 2d cir sec_6621 was repealed by sec b of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 effective with respect to returns the due_date for which is after date reviewed in partnership level proceedings n c f energy partners v commissioner supra pincite however as explained in white v commissioner t c pincite an individual partner's liability for sec_6621 interest normally cannot be raised in a so-called affected items proceeding in white the commissioner issued a notice_of_deficiency to the taxpayers solely for additions to tax after the underlying tax_deficiency was assessed as a computational adjustment following the conclusion of partnership level proceedings when the taxpayers filed a petition contesting the additions to tax as well as their liability for additional interest under sec_6621 the commissioner responded by filing a motion to dismiss for lack of jurisdiction as to the additional interest in granting the commissioner's motion to dismiss in white we first held based upon a combined reading of sec_6211 a and e that interest computed at the increased rate prescribed in sec_6621 is not a deficiency within the meaning of sec_6211 consistent with this holding we rejected the taxpayers' argument that section a a i provides statutory authority for this court to redetermine such interest next we analyzed sec_6621 and concluded that our jurisdiction under that provision is limited to determining only the portion of a deficiency in tax imposed under subtitle a that is subject_to interest computed at the increased rate prescribed in sec_6621 because the only items in dispute in white concerned additions to tax the underlying deficiency in tax having been previously assessed as a computational adjustment pursuant to section a we held that sec_6621 did not provide the court with jurisdiction to redetermine the taxpayers' liability for increased interest under sec_6621 accord 95_tc_617 as in white v commissioner supra respondent issued a notice_of_deficiency to petitioners solely for additions to tax after assessing the underlying tax_deficiency as a computational adjustment following the conclusion of the irving co partnership level proceedings consistent with white v commissioner supra it follows that we lack jurisdiction in this deficiency proceeding to redetermine petitioners' liability for interest computed at the increased rate prescribed in sec_6621 we likewise agree with respondent that under the circumstances presented we do not have the authority to consider petitioners' liability for interest computed at the increased rate prescribed in sec_6621 by virtue of our jurisdiction to determine an overpayment under sec_6512 in short the record shows that despite petitioners' payment of dollar_figure on date petitioners have not overpaid the interest due on the dollar_figure tax_deficiency that respondent assessed as a computational adjustment on date regardless of whether such interest is computed under the normal rate prescribed in sec_6621 or under the increased rate prescribed in sec_6621 see greene v commissioner tcmemo_1995_105 petitioner's contention that the dollar_figure paid on date represents the full amount of the interest due on the tax_deficiency of dollar_figure is incorrect petitioner's argument is based on the erroneous assumption that the interest due on the deficiency of dollar_figure arising from the disallowance of his distributive_share of the loss reported by irving co is computed from date the due_date of petitioners' tax_return to date the date that petitioners executed a waiver of restrictions as to assessment and collection in docket no to the contrary the stipulated decision entered in docket no and the waiver_of_restrictions_on_assessment_and_collection which petitioners executed in connection with that decision concerned adjustments to petitioners' tax_liability wholly independent of the partnership adjustments underlying the instant proceeding in this light it is evident that the waiver does not toll the interest accruing as the result of adjustments to petitioner's distributive_share of irving co partnership items consistent with the preceding discussion we hold that our jurisdiction in this case is limited to redetermining petitioners' liability for the additions to tax set forth in the affected items notice_of_deficiency and that we lack jurisdiction to consider petitioners' liability for interest computed at the increased rate prescribed in sec_6621 consequently we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the increased interest pursuant to former sec_6621 we shall deny petitioner's motion to restrain assessment and collection sec_6213 provides that this court may enjoin respondent's collection efforts if respondent is attempting to collect amounts that have been placed in dispute in a timely filed petition for redetermination 99_tc_466 96_tc_707 having resolved that we lack jurisdiction over the sec_6621 interest which respondent assessed following the conclusion of the irving co partnership level proceedings it is evident that petitioner's motion to restrain assessment and collection which is directed at that assessment must be denied simply stated respondent is not attempting to collect amounts which are properly before us in this proceeding see powell v commissioner supra to reflect the foregoing an order will be issued granting respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the increased interest pursuant to former sec_6621 and denying petitioner's motion to restrain assessment and collection
